Title: From James Lowell to Jonathan Trumbull, Jr., 3 February 1783
From: Lowell, James
To: Trumbull, Jonathan, Jr.


                        
                            My dear Sir
                            Boston Feby 3d 1783.
                        
                        Some of my Salem Friends have desired me to assist them in affording relief to some of their Neighbours who
                            have been captured & are confined in New York, a Prize taken by the Privateer Active was
                            retaken & carried in there, the Prize Master & Crew belong to Salem & Capt. West the Bearer is
                            furnished with Cash for their Use. I must intreat you to give him such Directions as may be necessary to enable him to
                            convey this Money to them, If an Application to his Excellency Genl Washington should be necessary I know of Nobody who
                            could so well make it as you—He has always my warmest Wishes for his Health & Happiness which I must beg you to do
                            me the Honour of communicating to him & believe to be with Esteem your sincere Friend & hble Servt
                        
                            J. Lowell
                        
                    